UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7740


CHARLES W. WITT,

                Plaintiff - Appellant,

          v.

DR. CHAUNDRY, Director Medical; RYAN ERWIN,            Security
Officer; OFFICER ABDUSSLOAM, Security Officer,

                      Defendants – Appellees,

          and

STEPHEN M. HERRICK, Acting Director V.C.B.R.; CHAD HOUSER,
Director of Security; DUNCAN BENTON, Transportation Security
Officer,

                      Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-01164-LO-IDD)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Witt, Appellant Pro Se. Rosalie Fessier, TIMBERLAKE,
SMITH, THOMAS & MOSES, PC, Staunton, Virginia; Rachel Joan Baer,
Allyson Kurzmann Tysinger, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Charles      W.   Witt   appeals   the   district     court’s   order

denying   relief   on    his   42   U.S.C.    § 1983   (2006)    complaint    and

granting summary judgment to Defendants.               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.              Witt v. Chaundry, No.

1:10-cv-01164-LO-IDD (E.D. Va. Dec. 9, 2011).                   We deny Witt’s

motion    for   appointment     of    counsel    and    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       3